Norton,-J.
On the trial of this cause plaintiff offered to read in evidence a certified copy of the record of a deed dated October 25th, 1872, executed by the defendant Al-berry and wife, parties of the first part, to N. I. Thompson, party of the second part, and W. W. Oockins, party of the third part. This was objected to on the ground that the said deed was acknowledged before and certified to by said N. I. Thompson, who was a party thereto. This objection was overruled and the evidence offered was received, and it is chiefly this action of the court which is relied upon as error. Under the authority of the following cases: Dail v. Moore, 51 Mo. 589; Black v. Gregg, 58 Mo. 565; Stevens v. Hampton, 46 Mo. 404; Ryan v. Carr, 46 Mo. 483; 1 Wag. Stat., 277, §§ 24, 25, the court erred in admitting «aid evidence, there being no evidence in the record tending to show that the defendant, or those under whom he claimed, had actual notice of the said deed of October. 25th, 1872.
Judgment reversed and cause remanded,
in which all concur.